Citation Nr: 1209506	
Decision Date: 03/14/12    Archive Date: 03/28/12

DOCKET NO.  08-12 699	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for a lumbar spine disorder, to include degenerative joint disease of the lumbar spine.  

2.  Entitlement to service connection for a pulmonary disorder, claimed as chronic obstructive pulmonary disease and spontaneous pneumothorax.  

3.  Entitlement to service connection for an acquired psychiatric disorder, to include depressive disorder with anxiety.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

James G. Reinhart, Counsel
INTRODUCTION

The Veteran served on active duty from April 1985 to April 1989.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.  


FINDINGS OF FACT

1.  Degenerative joint disease of the lumbar spine has not been shown by the evidence of record.  

2.  Spina bifida did not have onset during the Veteran's active service, did not manifest symptoms until more than five years after separation from active service, and is not etiologically related to his active service.  

3.  A current chronic pulmonary disorder has not been shown by the evidence of record.  

4.  A psychiatric disorder did not have onset during the Veteran's active service, did not manifest until more than five years after separation from active service, and is not etiologically related to his active service.  


CONCLUSIONS OF LAW

1.  A lumbar spine disorder, to include degenerative joint disease of the lumbar spine and spina bifida, was not incurred in or aggravated by active military duty.  38 U.S.C.A. §§ 1131, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. § 3.303 (2011).

2.  A pulmonary disorder, claimed as chronic obstructive pulmonary disease and spontaneous pneumothorax, was not incurred in or aggravated by active military duty.  38 U.S.C.A. §§ 1131, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. § 3.303 (2011).

3.  An acquired psychiatric disorder, to include depressive disorder with anxiety, was not incurred or aggravated by active military service.  38 U.S.C.A. §§ 1131, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. § 3.303 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty To Notify And Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  For service-connection claims, this notice must address the downstream elements of disability rating and effective date.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Here, the duty to notify was satisfied by way of a letter sent to the Veteran in March 2006.  The letter informed the Veteran of what evidence was required to substantiate the claims and of his and VA's respective duties for obtaining evidence.  

VA has a duty to assist the claimant in the development of the claim.  This duty includes assisting the claimant in the procurement of service and other pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The RO has obtained service and VA treatment records.  There are no reports of relevant outstanding records.  A VA examination was not provided to the Veteran with regard to the issues on appeal, but one was not required.  Id. 

In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a veteran's claim for benefits, there are four factors for consideration.  These four factors are:  (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  Id.
 
There is a low threshold for the third factor; it is present where the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and the veteran's service.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  Id.  

In this case, there is no evidence establishing that the Veteran had any pulmonary, spinal, or psychiatric disease or injury during service or any event relevant to such injuries or diseases.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Furthermore, there is no indication of an association between any of these claimed disabilities and the Veteran's active service.  In making this determination, the Board has considered the Veteran's statements that he believes that his service aggravated a congenital spinal condition, that a pulmonary condition was caused by exposure to dust during service, and that he believes his depression is due to service, including due to his physical disabilities that he believes were caused or aggravated by service.  Those statements, however, do not meet the low threshold of the third factor.  This is because the statements are no more than theories put forth by the Veteran.  Such unsupported theories are essentially a part of every claim for disability benefits.  To find that his unsupported theories, under the facts of this case, amount to an indication of an association would render superfluous the statuary language found at 38 U.S.C.A. § 5103A(2)(B), requiring an indication of an association.  See Splane v. West, 216 F.3d 1058, 1068-69 (Fed. Cir. 2000) (stating "canons of construction requires us to give effect to the clear language of statute and avoid rendering any portions meaningless or superfluous").  

Neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

II.  Service Connection

The Veteran contends that his depression had onset during or was caused by his active service, that his duties in the military aggravated congenital spina bifida resulting in his current lumbar spine disability, and that exposure to dust from his military duties resulted in a spontaneous pneumothorax in 1991 and 1992.  

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Moreover, in the case of arthritis, service connection may be granted if such disease is manifested in service, or manifested to a compensable degree within one year following separation from service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011).


A.  Lumbar Spine

Service treatment records include a report of medical examination and a report of medical history, both dated in February 1985 and both for the purpose of enlistment.  The report of medical examination lists a normal clinical evaluation for the Veteran's spine.  The report of medical history includes the Veteran's acknowledgment that he did not then have nor ever had recurrent back pain, bone, joint, or other deformity.  The service treatment records are negative for reports of symptoms, treatment, or findings of a back disorder.  

The earliest post service evidence of a lumbar spine disorder is an August 1992 treatment note signed by "C.N.," M.D.  The Veteran reported that for the previous two to three weeks that he had increasing pain and discomfort in his low back.  X-rays revealed normal disc spaces, no unusual trabeculation and normal curvature, but an unusual appearance was noted at the L4-L5 disc.  June 1994 medical records that the Veteran had undergone diagnostic studies at Clark Regional Hospital and spina bifida occulta of the lumbar spine was found.  

Notes from Dr. C.N. continue to refer to the Veteran's pain and problems, with pain medication through 2004.  An extensive treatment record from March 2002 includes that the Veteran had spina bifida occulta.  It was noted that the Veteran had a large patch and sunken area in his low back to which his back pain was related.  

During his September 2004 VA intake examination, the Veteran reported that a private treatment provider was providing pain medication for his spina bifida.  Past medical history included chronic pain from congenital spina bifida.  Assessment was chronic back pain secondary to congenital spina bifida.  

An October 2005 VA treatment note includes a past medical history of congenital spina bifida, with resulting chronic back pain.  A September 2005 social work note includes the statement that the Veteran has a small continuously open spot on his lower spinal column from life-long spina bifida.  In the November 2005 social work note, the Veteran reported that he worked as a heavy equipment operator during his military service and that he believed this work jarred his spine which aggravated his pre-existing spina bifida condition.  

The evidence of record does not reveal a lumbar spine disorder other than spina bifida.  Diagnosis of degenerative joint disease of the Veteran's lumbar spine is not shown.  See Brammer v. Derwinski, 3 Vet. App. 223 (1992) ("In the absence of proof of a present disability, there can be no valid claim.").  

The Veteran's service entrance examination was negative for a back disorder, to spina bifida.  His service medical records are negative for a back disorder, to include spina bifida.  Post service treatment records show that the Veteran did not know that he had spina bifida at any time prior to 1994.  The Veteran did not have any low back symptoms during service or until 1994.  The Veteran's statements are competent evidence as to what he observes.  However, to the extent that his statements are provided to establish that his active service aggravated his spina bifida, the Board finds his statements are not competent evidence.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); see also Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  Whether post service back pain due to spina bifida was in whole or in part due to active military service does not lie within the range of common experience or common knowledge, but requires special experience or special knowledge in the field of medicine.  It is not a simple matter that can be competently established by non-expert evidence.  Id. 

Other than the Veteran's statements, there is no evidence of record that a back disorder is related to his military service.  Accordingly, for the reasons stated above, the Board finds that the preponderance of evidence is against the Veteran's claim of entitlement to service connection for a low back disorder, to include degenerative joint disease of the lumbar spine and spina bifida.  Hence, his appeal as to this issue must be denied.  There is no reasonable doubt to be resolved as to this issue.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


B.  Pulmonary Disorder

Service treatment records are negative for a chronic pulmonary disorder.  In July 1986, the Veteran reported that he had a funny feeling, light-headedness, and shortness of breath after eating.  Medical personnel assessed hyperventilation syndrome.  After testing mild gastroenteritis and mild reactive hypoglycemia was diagnosed.  He was treated for upper respiratory infections, viral syndrome, flu symptoms, and allergic rhinitis during service.  There are no reports of a pulmonary disorder.  

May 1991 treatment records from Clark Regional Medical Center indicate the Veteran presented with acute onset of shortness of breath.  Under past medical history, the Veteran listed that he had no significant chronic illnesses.  The Veteran was treated with left tube thoracostomy for spontaneous left pneumothorax.  Thereafter, emergency records in March 1992 indicate that he was admitted for evaluation of left side chest pain and shortness of breath.  The diagnosis was recurrent spontaneous left sided pneumothorax.

Upon transfer to Central Baptist Hospital, the records show with the Veteran's closed thoracostomy tube had a persistent air leak.  The Veteran underwent a bronchoscopy and left thoracotomy in March 1992.  The diagnosis was recurrent spontaneous left sided pneumothorax.  The final pathology diagnosis was subpleural bullae with fibrosis and chronic inflammation.  

Notes from Dr. C.N. for the period from 1994 to October 2004 do not mention any findings or complaints of a chronic pulmonary disorder.  A medical examination showed no abnormal findings of the respiratory system.  

In a November VA 2005 social work report, the Veteran indicated that his work as a heavy equipment operator during service exposed him to dust inhalation and caused bronchitis.  He reported that he had a past medical surgical history for treatment of spontaneous pneumothorax in 1991.  Treatment notes since the 1992 treatment for pneumothorax refer to congestion and sore throat but no chronic condition.  

The Veteran's service treatment records are negative for any complaints, findings or treatment of a chronic pulmonary disorder.  Post service treatment records show private treatment for a spontaneous pneumothorax show that this had a sudden onset in 1991, was treated in 1991 and 1992, and there has been no recurrence.  The evidence of record does not show a chronic pulmonary disorder, to include chronic obstructive pulmonary disorder or a pneumothorax subsequent to 1992, to include during the appeal period of this claim.  See Brammer v. Derwinski, 3 Vet. App. 223 (1992) ("In the absence of proof of a present disability, there can be no valid claim."); see also McLain v. Nicholson, 21 Vet. App. 319 (2007).    

The Veteran's statements are competent evidence as to what he observes.  However, to the extent that his statements are provided to establish that exposure to dust during service caused a later pulmonary disorder, the Board finds that his statements are not competent evidence.  See Jandreau, 492 F.3d at 1376-77; see also Davidson, 581 F.3d at 1316.  Whether a post service pulmonary disorder was in whole or in part due to active military service does not lie within the range of common experience or common knowledge, but requires special experience or special knowledge in the field of medicine.  Moreover, a diagnosis of a chronic pulmonary disorder, is not a simple matter that can be competently established by non-expert evidence.  Id. 

Other than the Veteran's statements, there is no evidence of record that a chronic pulmonary disorder is currently diagnosed and is related to his military service.  Accordingly, for the reasons stated above, the Board finds that the preponderance of evidence is against the Veteran's claim of entitlement to service connection for a chronic pulmonary disorder, to include pneumothorax and chronic obstructive pulmonary disorder.  Accordingly, there is no reasonable doubt to be resolved as to this issue, and service connection is not warranted.  See 38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 56. 

C.  Psychiatric Disorder 

Service treatment records include no findings or reports of psychiatric symptoms.  In July 1986, the Veteran reported symptoms of light-headed, a funny feeling, and shortness of breath after eating which was assessed as mild gastroenteritis and mild reactive hypoglycemia.  There are no complaints, findings, or treatment of a psychiatric illness, to include depression or anxiety in the service treatment records.  

Treatment notes from Dr. C.N. document that as a result of pain due to spina bifida, the Veteran became dependent on pain medication.  From June 1998 to October 2004, Dr. C.N.'s treatment notes refer to discussions of the Veteran's personal problems and methadone issues.  These notes continued into October 2004 when the evidence shows that the Veteran was seeking care through VA.  

September 2004 VA treatment records include a history that included depression due to a divorce the previous year.  These treatment records indicate that he had a past history of narcotic dependence and desired involvement in a support group.  Provisional diagnosis was depression.  The VA clinician diagnosed depressive disorder, not otherwise specified, and anxiety disorder, not otherwise specified.  

An initial mental health clinic consult dated in January 2005 reported presenting problems of depression and panic attacks.  The Veteran reported that these symptoms started two to three years earlier when he was going through a divorce.  

A September 2005 social work report indicates that the Veteran belief that his depression may have resulted from life-long spina bifida.  Thereafter, in a November 2005 VA social work report, the Veteran reported his belief that his depression began while on active duty.  

VA treatment records from 2004 to 2009 for substance abuse and psychiatric symptoms do not mention the Veteran's military service.  

The service treatment records are negative for any complaints, treatment, or findings of a psychiatric disorder.  The "funny feeling" during service has been attributed to a physical cause.  Post-service, the first diagnoses of psychiatric disorders were in 2005, which were linked to events in his life years after service and to the use of pain medication.  

The Veteran's statements as to observable symptoms are competent evidence.  See Jandreau, 492 F.3d at 1376-77; see also Davidson, 581 F.3d at 1316.  However, his statements that his current psychiatric disorders are related to his military service or to his physical disabilities cannot be considered competent evidence to establish a nexus between his active service and his psychiatric disorders.  Id.  In certain unique instances, lay testimony may be competent to establish medical diagnosis or etiology.  Here, the question of whether onset of psychiatric symptoms years after service are due to service does not lie within the range of common experience or common knowledge, but requires special experience or special knowledge in the field of mental diseases, nor is it a simple matter that can be competently established by non-expert evidence.  Id. 

Because the preponderance of the evidence is against a finding that the Veteran's current psychiatric disorders are related to his military service, the appeal as to service connection for an acquired psychiatric disorder, to include depression and anxiety, must be denied.  There is no reasonable doubt to be resolved as to this issue.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for a lumbar spine disorder, to include degenerative joint disease of the lumbar spine and spina bifida, is denied.  

Service connection for a pulmonary disorder, to include chronic obstructive pulmonary disease and spontaneous pneumothorax, is denied.  

Service connection for an acquired psychiatric disorder, to include depressive disorder with anxiety, is denied.  


____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


